
	

114 HR 4601 IH: To transfer the reversionary interest of the United States between certain land in Flagstaff, Arizona, and for other purposes.
U.S. House of Representatives
2016-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4601
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2016
			Mr. Gosar (for himself and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To transfer the reversionary interest of the United States between certain land in Flagstaff,
			 Arizona, and for other purposes.
	
	
		1.Transfer of reversionary interest to certain land in Flagstaff, Arizona
 (a)DefinitionsIn this section: (1)CityThe term City means the city of Flagstaff, Arizona.
 (2)City parcelThe term City parcel means the parcel of land conveyed to the City, that is located in the City, south of United States Route 66 and north of the relocated Burlington Northern and Santa Fe Railway Company right-of-way, as described in the deed recorded in Coconino County, Arizona, on October 6, 2014, as document number 3703647.
 (3)Railroad parcelThe term railroad parcel means the parcel of land conveyed to the Burlington Northern and Santa Fe Railway Company, as described in the deed recorded in Coconino County, Arizona, on June 2, 2006, as document number 3386576.
				(b)Transfer
 (1)In generalOn the request of the owners of the City parcel and the railroad parcel, any reversionary interest of the United States pursuant to the Act of July 27, 1866 (14 Stat. 292, chapter 278), in and to the City parcel shall be transferred to the railroad parcel.
 (2)Required documentationThe transfer of the reversionary interest under paragraph (1) shall be documented in an instrument that—
 (A)is suitable for recording in the records of Coconino County, Arizona; (B)is executed by the Burlington Northern and Santa Fe Railway Company and the City; and
 (C)references this Act and any prior instruments relating to the reversionary interest transferred. (3)ReleaseOn transfer of the reversionary interest under paragraph (1), the City parcel shall no longer be subject to the reversionary interest described in that paragraph.
				
